    Case 4:20-cv-00194-JHM Document 14 Filed 07/21/21 Page 1 of 4 PageID #: 109




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION

CHARLES MAYO HENSON                                                                                    PLAINTIFF

v.                                                              CIVIL ACTION NO. 4:20-CV-P194-JHM

JACK JONES et al.                                                                                  DEFENDANTS

                                        MEMORANDUM OPINION

         This is a pro se prisoner civil-rights action brought by Plaintiff Charles Mayo Henson

pursuant to 42 U.S.C. § 1983. This matter is before the Court for screening of the amended

complaint1 (DN 12) pursuant to 28 U.S.C. § 1915A. For the reasons set forth below, the Court

will dismiss this action.

                                                          I.

         Plaintiff is incarcerated at the Daviess County Detention Center (DCDC). He brings suit

against the DCDC and the following DCDC officials – Major Deputy Jack Jones, Jailer Art

Maglinger, Chaplin Emil Herzog, and Deputy Joni Barnett. Plaintiff sues these Defendants in

both their official and individual capacities.

         Plaintiff alleges that on November 1, 2020, he requested to be put on a kosher diet “due

to my religion.” In response, Plaintiff states that he was told that “your religion does not match

the kosher diet.” Plaintiff states that he then informed DCDC officials that “my religion is none

of your business.” Plaintiff alleges that in response to this statement he was informed that an

inmate can only change his religion every four months. Plaintiff states that he is being denied

the opportunity to practice his religion and that he is “being forced to eat trays that does not []




1
 Plaintiff received a notice of deficiency instructing him to sign the original complaint. Instead, he filed and signed
an amended complaint.
 Case 4:20-cv-00194-JHM Document 14 Filed 07/21/21 Page 2 of 4 PageID #: 110




my religious preference.” Plaintiff states that “Leviticus Chapter 11” and “1 Corinthians 8:13”

validate his complaint.

        As relief, Plaintiff seeks damages and injunctive relief.

                                                   II.

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “But the district

court need not accept a ‘bare assertion of legal conclusions.’” Tackett, 561 F.3d at 488 (quoting

Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th Cir. 1995)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will




                                                    2
 Case 4:20-cv-00194-JHM Document 14 Filed 07/21/21 Page 3 of 4 PageID #: 111




not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although this Court recognizes that pro se pleadings are to be held to a less stringent

standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be ‘less stringent’

with pro se complaints does not require us to conjure up unpled allegations.” McDonald v. Hall,

610 F.2d 16, 19 (1st Cir. 1979) (citation omitted). And this Court is not required to create a

claim for Plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

To command otherwise would require the Court “to explore exhaustively all potential claims of a

pro se plaintiff, [and] would also transform the district court from its legitimate advisory role to

the improper role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

                                                 III.

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635 (1980). “[A] plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

       “Prisoners retain the First Amendment right to the free exercise of their religion.” Hayes

v. Tenn., 424 F. App’x 546, 549 (6th Cir. 2011) (citing Walker v. Mintzes, 771 F.2d 920, 929 (6th



                                                  3
 Case 4:20-cv-00194-JHM Document 14 Filed 07/21/21 Page 4 of 4 PageID #: 112




Cir. 1985)). A violation of the First Amendment requires the imposition of a “substantial

burden” on a plaintiff’s exercise of his religion. Welch v. Spaulding, 627 F. App’x 479, 485

(6th Cir. 2015). Similarly, the Religious Land Use and Institutionalized Persons Act (RLUIPA)

prohibits the governmental imposition of a “substantial burden on the religious exercise” of an

inmate unless the government establishes that the burden furthers a “compelling governmental

interest” through the “least restrictive means[.]” 42 U.S.C. § 2000cc-1(a).

        Here, Plaintiff does not identify his religion, nor does he show a sincerely held religious

belief that requires him to eat only kosher meals. His First Amendment claim, therefore, fails.

Plaintiff’s RLUIPA claim also fails because he has not explained what his religion is and how

the denial of a kosher diet substantially burdens his exercise.

                                                IV.

        For the foregoing reasons, the Court will enter a separate Order dismissing this action

pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief may be

granted.

Date:   July 21, 2021




cc:     Plaintiff, pro se
        Defendants
        Daviess County Attorney
4414.011




                                                  4
